FILED
                             NOT FOR PUBLICATION                            MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES WILLIAM ROBINSON,                          No. 09-35254

               Plaintiff - Appellant,            D.C. No. 6:06-cv-01705-AA

  v.
                                                 MEMORANDUM *
WASHINGTON COUNTY, State of
Oregon; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       James William Robinson appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging excessive force in the course of a

detention arising out of a traffic stop, and state law claims of defamation. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Luchtel v. Hagemann,

623 F.3d 975, 978 (9th Cir. 2010). We affirm.

      The district court properly granted summary judgment for Officers Crino

and Blalack based on qualified immunity because Robinson failed to raise a

genuine issue of material fact as to whether the officers used excessive force in

subduing and handcuffing him, and “a reasonable officer could have thought that

the force used was needed.” Id. at 980-83 (granting summary judgment for

officers where the plaintiff had actively resisted arrest and the “officers applied the

least amount of force necessary to subdue [the plaintiff] by pinning her to the

ground and handcuffing her”).

      The district court properly granted summary judgment for the City of

Beaverton and Washington County because Robinson failed to demonstrate any

constitutional violation and failed to allege that any policy, practice, or custom by

the municipalities caused the alleged deprivation of his constitutional rights. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

      The district court properly granted summary judgment for all defendants on

the state law defamation claims because Robinson did not allege that defendants

made any false or defamatory statements. See Walleri v. Fed. Home Loan Bank of

Seattle, 83 F.3d 1575, 1583 (9th Cir. 1996).


                                           2                                      09-35254
      Robinson’s remaining contentions, including those regarding additional

Beaverton police officers who were not involved in the detention, are

unpersuasive.

      AFFIRMED.




                                         3                                 09-35254